DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 40-44 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
- Regarding to claim 40, the term “module” is not all within at least one of the four categories of patent, since the “module” disclose in the specification as “software” (par. 42).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-43 are rejected under 35 U.S.C. 102(a1) as being anticipated by Beaucoup et al. (Pub. No. 20120243676).
- With respect to claims 25, 35 and 40, Beaucoup teaches a method of audio conferencing, comprising: receiving a soundtrack signal (e.g. block 213 in Fig. 2); receiving a far-end audio signal from a far end (e.g. block 212 in Fig. 2); combining the soundtrack signal with the far-end audio signal to generate a far-end reference signal (e.g. block 106 in fig. 2); playing back the far-end reference signal through a near-end speaker (e.g. block 108 in fig. 2); generating a near-end audio signal with a near-end microphone (e.g. block 110 in Fig. 2); generating a near-end transmit speech signal by performing acoustic echo cancellation and residual echo suppression on the near-end audio signal (e.g. block 204 and 220 in fig. 2), wherein a level of the residual echo suppression that is performed depends on the level of the soundtrack signal (e.g. level detector 206 in Fig. 2); and transmitting the near-end transmit speech signal to the far end (e.g. 209 in Fig. 2).  
- With respect to claims 26-27, 38, 41, Beaucoup teaches wherein the soundtrack signal is a near-end soundtrack signal, and the level of the residual echo suppression that is performed depends on the level of the near-end soundtrack signal (e.g. par. 48 discloses soundtrack can be local).  
- With respect to claims 28, 31-32, 39, 42, Beaucoup teaches wherein the soundtrack signal is a far-end soundtrack signal, and the level of the residual echo suppression that is performed depends on the level of the far-end soundtrack signal (e.g. par. 48 discloses the soundtrack can be far-end).  
- With respect to claim 29, 33, 36 and 43, Beaucoup teaches generating the near-end transmit speech signal further comprises: adding comfort noise to the near-end transmit speech signal (205 in fig. 2).  
- With respect to claim 30, 34, 37 and 43, Beaucoup teaches wherein a level of the comfort noise added to the near-end transmit speech signal depends on the level of the soundtrack signal (e.g. block 207 to block 205 in Fig. 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaucoup in view of Holstrom et al. (Pub No. 20220086579).
- With respect to claim 44, Beaucoup teaches all limitation of claim 40 but fails to teach a near-end sound-bar including the near-end speaker and the near-end microphone.  Holstrom teaches sound-bar (see par. 11 and Fig. 1), therefore it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the sound-bar into Beaucoup’s invention at block 108 and 110 in Fig. 1 for combining devices in one.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471